DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to suggest of make obvious, the claimed zipper tape, viewed as a whole, requiring wherein at least the engagement portions each are formed with a resin composition including polypropylene, the resin composition having fusion enthalpy ∆H120 in a temperature range of higher than or equal to 120 degrees C measured by differential scanning calorimetry (DSC) of less than 30 J/g, and having tensile modulus of elasticity of less than or equal to 600 MPa, in combination with the other limitations of the claims.  
Criticality of the claimed resin composition results in which the applicant has described in paragraph [0007] of the written specification, which states, “Accordingly, an object of the invention is to provide a zipper tape and a container equipped with a zipper tape which are novel and improved and which make it possible to shorten time taken for a point sealing process to be performed on a side seal portion or to omit the point sealing process in a case where an engagement portion of the zipper tape is formed with a resin containing polypropylene; and in paragraph [0011] of the written specification, which states, “Accordingly, an object of the invention is to provide a zipper tape and a container equipped with a zipper tape which are novel and improved and which make it possible to shorten time taken for a point sealing process to be performed on a side seal portion or to omit the point sealing process in a case where an engagement portion of the zipper tape is formed with a resin containing polypropylene.”
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Similar zipper tapes are represented by Tanaka et al. (U.S. Patent No. 5,955,160), Inagaki (U.S. Patent No. 5,185,909), Tanaka et al. (U.S. Patent No. 5,700,091), and Katada et al. (U.S. Patent No. 7,765,649).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert Sandy/            Primary Examiner, Art Unit 3677